Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of AFTERMASTER, INC. (the "Company") on Form 10-K for the year endedJune 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I,Mirella Chavez, ChiefFinancial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. AFTERMASTER, INC. Date: September 28, 2015 By: /s/ Mirella Chavez Mirella Chavez Chief Financial Officer
